Judgment, Supreme Court, Bronx County (Dominick R. Massaro, J.), rendered March 6, 1989, convicting defendant, after jury trial, of criminal possession of a weapon in the third degree and sentencing him as a second felony offender to a term of imprisonment of from 2 to 4 years, unanimously affirmed.
Defendant’s failure to make a clear factual record of alleged prejudicial use of peremptory challenges by the prosecutor in the jury voir dire process, or to provide any record conclusively stating ethnicity and background information which might have been relevant in connection with the voir dire precludes meaningful appellate review of the issue (see, e.g., People v Hentley, 155 AD2d 392, lv denied 75 NY2d 919).
Defendant’s claim that he was deprived of his right to be present at a material stage of his trial is unpreserved for appellate review as a matter of law, as neither defendant nor his counsel objected to defendant’s absence from a bench conference requested by defense counsel and held in the court’s robing room (CPL 470.05). Were we to review the claim in the interest of justice, we would find it to be meritless in the circumstances. Concur—Sullivan, J. P., Milonas, Asch, Kassal and Smith, JJ.